Citation Nr: 1603744	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  14-09 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for lung cancer.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for Addison's disease.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for kidney stones.

6.  Entitlement to service connection for a bronchial disorder.

7.  Entitlement to service connection for dizziness.

8.  Entitlement to service connection for fatigue.

9.  Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Joel Ban, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to April 1985.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction over the case was subsequently returned to the RO in Salt Lake City, Utah.  

The Veteran died in February 2011.  The appellant is his surviving spouse, and she has been properly substituted as the claimant in this case.

In August 2015, the appellant testified before the undersigned Veterans Law Judge during a hearing held at the RO.  A transcript of the proceeding is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to service connection for Addison's disease, GERD, kidney stones, a bronchial disorder, dizziness, and fatigue are addressed in the REMAND that follows the ORDER section of the decision below.


FINDINGS OF FACT

1.  The Veteran's lung cancer was related to his active service.

2.  A left knee disorder was not present until more than one year following the Veteran's discharge from service, and was not etiologically related to his active service.

3.  The Veteran died in February 2011 from an embolic stroke as a consequence of marantic thrombus due to metastatic adenocarcinoma of the lung.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lung cancer have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for cause of the Veteran's death are met. 38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the decision below, the Board has granted entitlement to service connection for lung cancer and the cause of the Veteran's death.  Therefore, no discussion of VA's duty to notify or assist is necessary for these claims.

As for the left knee claim, the record reflects that the appellant was provided all required notice in letters sent in December 2010 and March 2011, prior to the initial adjudication of the claim.

The record also reflects that the Veteran's service treatment records and available post-service treatment records have been obtained.  Neither the appellant nor her representative has identified any outstanding evidence that could be obtained to substantiate the claim decided herein.  The Board is also unaware of any such evidence.

The Veteran was not provided a VA examination and no medical opinion was obtained in response to the left knee disorder claim.  However, the Board finds a remand for an etiology opinion is not required.  As discussed below, although the record includes a left knee diagnosis during the period of the claim, the record does not contain competent evidence that the disorder was present within one year after service, or that the disorder is related to service.  Therefore, the medical evidence is sufficient to decide the claim, and VA is not obliged to provide an examination or obtain an opinion in response to the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Accordingly, the Board will address the merits of the claims.

Legal Criteria for Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for the cause of the veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Lung Cancer

The appellant contends that service connection is warranted for the Veteran's diagnosed lung cancer due to his exposure to environmental hazards during active service.  Specifically, the appellant contends the Veteran was exposed to contaminated drinking water while stationed at Camp Lejeune, North Carolina.

VA has recognized that exposure to chemicals such as benzene, vinyl chloride, trichloroethylene, and tetrachloroethylene may result in lung cancer, particularly in the context of contaminated drinking water at Camp Lejeune between August 1953 to December 1987.  See Veterans Benefits Administration Training Letter 10-03 (Apr. 26, 2011); Veterans Benefits Administration Fast Letter 11-03 (Jan. 28, 2013).

Service treatment records indicate that the Veteran was stationed at Camp Lejeune from November 1982 to April 1985.  These records are negative for evidence of lung cancer.  Post-service private treatment records show the Veteran was diagnosed with adenocarcinoma of the lung in 2009.  

In September 2011, a VA examiner reviewed the evidence of record in order to provide an opinion regarding whether the Veteran's lung cancer is related to his exposure to contaminated water at Camp Lejeune.  The examiner noted review of articles and studies regarding the potential health effects of the water contamination at Camp Lejeune, and stated that the current medical literature did not include conclusive, well designed epidemiological studies that established causality between exposures to these conditions.  The examiner relayed that the Veteran had no evidence of acute exposures or treatment for trichloroethylene and tetrachloroethylene exposures.  Further, the examiner stated that although lung cancer has been studied for a possible association, there was no evidence suggesting that the Veteran reached "that level of exposure."  The examiner determined that no conclusion could be made, given the current scientific literature, regarding a finding of causation between the Veteran's lung cancer and exposure to contaminated water at Camp Lejeune.   

In an October 2013 letter, the Veteran's private physician, J.S., M.D., opined that it is as likely as not that the Veteran's exposure at Camp Lejeune to drinking water contaminated with trichloroethylene, perchloroethylene, benzene, and vinyl chloride caused or contributed to his death from metastatic adenocarcinoma of the lung.  As the basis of this opinion, the physician highlighted that the Veteran was a nonsmoker and that he had significant exposures during service.  Dr. J.S. also highlighted that the Veteran had no previous or subsequent exposures after his military service and did not have a family history to suggest a genetic link for his malignancy.  

An additional VA examiner reviewed the evidence in January 2014 and opined that the Veteran's lung cancer was less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner acknowledged the Veteran's service at Camp Lejeune and post-military employment as a missile mechanic from approximately 2002 to 2010 at Hill Air Force base.  According to the examiner's review of an United States Environmental Protection Agency (EPA) website concerning Hill Air Force base, an investigation had been undertaken in 1976 regarding the release of a variety of wastes produced at the base.  The examiner stated that the etiology of lung cancer for nonsmokers is unknown, and thus, required an evaluation of the evidence of associated risk factors in order to weigh the strength of the risk factors against each other.  Then, the examiner calculated the potential duration of the Veteran's exposure to contaminants and concluded that the Veteran's total time spent working at Hill Air Force base (based on 8 hour shifts) would have exceeded the total time of his exposure to contaminated water at Camp Lejeune (allowing for 24 hour a day exposure).  The examiner further stated that the Veteran would have also been exposed to arsenic while at Hill Air Force base, which the examiner highlighted has a known association with the development of lung cancer.  According to the examiner, arsenic has not been associated with the contaminated water at Camp Lejeune.  The examiner concluded that the Veteran's risk of lung cancer due to occupational exposure post military service exceeded the risk due to his exposure to contaminated water at Camp Lejeune during service. 

In support of the claim the appellant and her representative identified studies conducted by the State of Utah and the EPA regarding contamination at Hill Air Force base.  According to the appellant's representative, these studies found traces of trichloroethylene in some fruit from trees grown on private land near the area.  The represented emphasized that the contaminated water at Camp Lejeune was consumed and used for bathing, whereas any exposure to contamination at Hill Air Force base would have been by way of vapor intrusion or consumption of locally grown plants.  

The appellant also submitted a July 2015 letter from private physician, R.C.B., who reviewed the Veteran's medical and service records in order to provide an opinion in this case.  Dr. R.C.B. noted the Veteran spent much of his military career serving at Camp Lejeune, North Carolina and acknowledged ongoing studies and research regarding environmental problems and toxins at that location.  The physician stated that research from the EPA and the Agency for Toxic Substances and Disease Registry show a clear and statistically proven increase in 15 diseases, including lung cancer, from exposures to toxins at Camp Lejeune.  As noted by the physician, a February 2014 study from the Centers of Disease Control found veterans to have a statically greater chance of dying if they were stationed at Camp Lejeune as compared to other camps.  The physician further acknowledged the Veteran's years of employment at Hill Air Force Base and emphasized that studies of this area have not been proven to show statistically any increase in serious death.  Given all of the evidence, Dr. R.C.B. concurred with Dr. J.S.'s October 2013 opinion relating the Veteran's lung cancer to exposure to water and area substances at Camp Lejeune.  

In the Board's opinion, the above evidence supporting a finding that the Veteran's lung cancer is due to exposure to contaminated water at Camp Lejeune is at least in equipoise with that against such a finding.  Dr. J.S.'s October 2013 statement relating the Veteran's metastatic adenocarcinoma of the lung to his in-service exposure at Camp Lejeune is afforded high probative value because it is based on a thorough medical history and is supported by sound reasoning.  Moreover, this opinion is further supported by that of Dr. R.C.B., who in the July 2015 concurrence provided a detailed review of the evidence and medical rationale to support the conclusion that the Veteran's lung cancer is due to exposure to contaminated water during his Camp Lejeune service.  

The Board acknowledges that the September 2011 and January 2014 VA opinions are against the claim.  However, the Board does not find those opinions to be more persuasive than the opinion of Dr. J.S., who treated the Veteran's lung cancer and was aware of his pertinent history.  Indeed, the Board questions the accuracy of the January 2014 examiner's calculations comparing the Veteran's in-service and post-service exposure to toxins.  In the Board's opinion, the VA etiological opinions do not outweigh the other medical evidence of record.  

Accordingly, service connection for lung cancer is warranted.
  
Left Knee Disorder

The appellant claims service connection is warranted for the Veteran's left knee disorder, claimed to have been due to service.  Specifically, the Veteran indicated that he received treatment for the claimed disorder while on active duty.

Service treatment records do not show evidence of any left knee disorder.

Post-service medical evidence documents the Veteran's intermittent reports of left knee pain beginning in 2007 and findings on magnetic resonance imaging studies in July 2007 and November 2009 of osteoarthritis and pes anserinus bursitis, respectively.

Following the review of the evidence, the Board must conclude that service connection is not warranted for the Veteran's diagnosed left knee disorder.  The preponderance of the evidence shows that his left knee osteoarthritis and bursitis were not present until more than one year after his discharge from service.  In this regard, the service treatment records reveal no complaints or finding pertinent to the knee, and the first complaint or diagnosis indicative of a left knee disorder dates over twenty years after discharge.  

Furthermore, the probative evidence does not suggest that the Veteran's diagnosed left knee disorder is related to service.  There is no medical opinion of record linking the disorder to service and the most probative evidence of record does not indicate that the Veteran's post-service left knee disorder existed since service.  Although the appellant might believe that the claimed disorder was due to the Veteran's active service, the medical evidence does not indicate that the Veteran's left knee osteoarthritis and bursitis diagnoses are related to his active service, and the record does not suggest the appellant, who is a layperson, is competent to determine the cause of these disorders.  As such, the appellant's assertion of a relationship is not competent evidence of a nexus.

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.

Cause of the Veteran's Death

The Veteran's February 2011 death certificate indicates that he died from embolic stroke due to marantic thrombus as a consequence of metastatic adenocarcinoma of the lung.  
As determined above, service connection for the Veteran's lung cancer is warranted.  Accordingly, service connection for the cause of the Veteran's death is also warranted.


ORDER

Service connection for lung cancer is granted.

Service connection for a left knee disorder is denied.

Service connection for the cause of the Veteran's death is granted.


REMAND

Additional development is needed for the remaining claims on appeal.

The appellant contends that service connection is warranted for the Veteran's Addison's disease, GERD, bronchial disorder, and kidney stones due to his exposure to contaminated water at Camp Lejeune.  In the alternative, the appellant attributes the claimed disorders to the Veteran's in-service exposure to asbestos and other toxins while aboard the USS Guam and while on a rescue mission following bombings in Beirut, Lebanon.  The medical evidence includes VA opinions that address whether these claimed disorders are etiologically related to the Veteran's exposure to the contaminated water at Camp Lejeune.  However, these opinions do not adequately discuss the contentions regarding his exposure to asbestos and other toxins.  Given that the record includes evidence suggestive of the use of asbestos on naval vessels and verifies the Veteran's participation in an evacuation mission in February 1984 in Beirut, additional opinions are needed regarding whether the claimed disorders are due to the Veteran's in-service exposure to asbestos or other toxins.   

Regarding the claims for service connection for dizziness and fatigue, private medical evidence indicates that these claimed disorders may be symptoms that are related, at least in part, to the Veteran's Addison's disease.  Thus, these claims are inextricably intertwined with the Addison disease claim, and thus must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Undertake appropriate development to obtain all outstanding VA and private medical evidence pertinent to the claims remaining on appeal. 

2.  Thereafter, arrange for all pertinent evidence of record to be made available to and reviewed by a physician or physicians with sufficient expertise to determine the etiology of the Veteran's Addison's disease, GERD, bronchial disorder, kidney stones, dizziness, and fatigue disorders.

Following a review of the relevant records and lay statements, the physician(s) should state an opinion for EACH of the identified disorders as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder was etiologically related to the Veteran's service, to include exposure to asbestos during his service aboard the USS Guam or to toxins during his participation in an evacuation mission following bombings in Beirut, Lebanon in 1984.

The physician(s) must provide a complete rationale for all opinions proffered.  In this regard, the physician(s) must discuss and consider the Veteran's competent lay statements regarding the nature of his service and assume such statements are credible for purposes of the opinions.  The physician(s) must also discuss and reconcile any conflicting medical opinions or evidence of record.  

If the physician(s) is unable to provide the requested opinion, he or she should explain why.

3.  Undertake an additional development deemed necessary. 

4.  After completion of all necessary development, readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the appellant's satisfaction, the appellant and her representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The appellant need take no action unless she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


